Citation Nr: 0403472	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for benefits from the Department of 
Veterans Affairs (VA).  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The appellant's father is alleged to have had guerilla 
service from February 1942 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the VA Regional Office (RO) in Manila, the 
Republic of the Philippines.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The appellant has chosen American Defenders of Bataan and 
Corregidor, Inc. as her representative.  The file does not 
show that this organization has had an opportunity to make a 
presentation on behalf of the appellant.  The appellant is 
entitled to full representation at all stages of her appeal.  
38 C.F.R. § 20.600 (2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO or AMC should contact the 
American Defenders of Bataan and 
Corregidor, Inc. and ask if they want to 
make a presentation on behalf of the 
appellant.  If they decline to make a 
presentation or decline to represent the 
appellant, she should be notified and 
afforded an opportunity to chose another 
representative.  That representative 
should be given an opportunity to make a 
presentation on her behalf.  

3.  Thereafter, the RO should readjudicate 
this claim in light of any arguments or 
evidence added to the record since the 
statement of the case (SOC).  If evidence 
is presented and any benefit sought on 
appeal remains denied, the appellant and 
any representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



